 



Exhibit 10.1
EXECUTION COPY
SECOND AMENDMENT TO CREDIT AGREEMENT
     This Second Amendment to Credit Agreement (the “Amendment”), dated as of
October 19, 2005, is among UNITED STATES LIME & MINERALS, INC., a Texas
corporation (the “Borrower”), the financial institutions and other lenders
listed on the signature pages hereof (such financial institutions and lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as “Lenders”), and
WELLS FARGO BANK, N.A., as administrative agent for the Lenders (the
“Administrative Agent”).
RECITALS:
     A. The Borrower, certain of the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of August 24, 2004, as
amended by First Amendment to Credit Agreement dated as of August 31, 2005 (said
Credit Agreement as amended, extended, renewed or restated from time to time,
the “Agreement”).
     B. The Borrower has requested certain amendments to the Agreement to, among
other things, (a) increase the Aggregate Commitments, (b) add National City Bank
(the “New Lender”) as a Lender under the Agreement, and (c) modify certain
covenants.
     C. The Lenders, the Administrative Agent and the Swing Line Lender hereby
agree to amend the Agreement on and subject to the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
     1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Agreement
as amended hereby, and all references to “Sections,” “clauses,” “Articles,”
“Exhibits,” and “Schedules” are references to the Agreement’s sections, clauses,
articles, exhibits and schedules.
ARTICLE II
Amendment
     2.1 Amendments to Section 1.01. Section 1.01 is amended as follows:
     (a) The following definitions are added to Section 1.01 in appropriate
alphabetical order:
     “Multiple Advance Funding Termination Date” means December 31, 2006.

 



--------------------------------------------------------------------------------



 



     “Multiple Advance Term Commitment” means, as to each Lender, its obligation
to make a Multiple Advance Term Loan to the Borrower pursuant to Section 2.02A,
in aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.02A (collectively, the “Aggregate Multiple Advance
Term Commitments”).
     “Multiple Advance Term Commitment Fee” has the meaning specified in Section
2.10(a).
     “Multiple Advance Term Loan” has the meaning specified in Section 2.02A.
     “Multiple Advance Term Loan Borrowing” means a Borrowing by the Borrower
consisting of Multiple Advance Term Loans of the same Type and having the same
Interest Period made by each of the Lenders pursuant to Section 2.02A.
     “Multiple Advance Term Loan Note” means a promissory note made by the
Borrower in favor of a Lender evidencing Multiple Advance Term Loans made by
such Lender, substantially in the form of Exhibit L.
     “Multiple Advance Term Loan Notice” means a notice of (a) a Multiple
Advance Term Loan Borrowing, (b) a conversion of Multiple Advance Term Loans
from one Type to the other, or (c) a continuation of Multiple Advance Term Loans
as the same Type, pursuant to Section 2.03(a), which, if in writing, shall be
substantially in the form of Exhibit M.
     “Multiple Advance Term Maturity Date” means (a) December 31, 2015, or
(b) such earlier date as (i) the Obligations become due and payable pursuant to
this Agreement (whether by acceleration, prepayment in full, scheduled reduction
or otherwise) or (ii) there shall exist an Event of Default under
Section 8.01(f) of this Agreement.
     “Multiple Advance Term Pro Rata Share” means, with respect to each Lender
at any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Multiple Advance
Term Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Multiple Advance Term Commitments at such time; provided
that if the Commitment of each Lender to make Multiple Advance Term Loans have
been terminated pursuant to Section 8.02, then the Multiple Advance Term Pro
Rata Share of each Lender shall be a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the
Outstanding Amount of Multiple Advance Term Loans owed to such Lender and the
denominator of which is the Outstanding Amount of Multiple Advance Term Loans
owed to all Lenders. The initial Multiple Advance Term Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 2.02A or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
     “Quarterly Payment Date” shall mean the last Business Day of each Fiscal
Quarter.

2



--------------------------------------------------------------------------------



 



     “Second Amendment” means the Second Amendment to Credit Agreement dated as
of October 19, 2005.
     “Second Amendment Closing Date” means October 20, 2005.
     (b) The definition of “Aggregate Commitments” is amended by substituting a
comma for the word “and” found therein and by adding the following at the end
thereof: “and the Aggregate Multiple Advance Term Commitments.”;
     (c) The pricing grid found in the definition of “Applicable Rate” is
amended to read as follows:

                                      Revolving                 Commitment      
          Fee and                 Multiple                 Advance              
  Term   LIBOR for     Pricing       Commitment   Loans and   Base Rate Level  
Adjusted Cash Flow Leverage Ratio   Fee   Letters of Credit   for Loans
I
  Less than 1.25 to 1.00     0.200 %     1.250 %     -0.500 %
II
  Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00     0.250 %  
  1.500 %     -0.250 %
III
  Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00     0.250 %  
  1.750 %     0.000 %
IV
  Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00     0.250 %  
  2.000 %     0.000 %
V
  Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00     0.300 %  
  2.250 %     0.250 %
VI
  Greater than or equal to 3.25 to 1.00     0.350 %     2.500 %     0.500 %

     (d) The definition of “Borrowing” is amended by adding after each reference
to “Swing Line Borrowing,” the words “a Multiple Advance Term Loan Borrowing”.
     (e) The definition of “Credit Extension” is amended by relettering clause
(d) thereof as clause (e) and adding the following after clause (c) thereof: “,
(d) a Multiple Advance Term Loan Borrowing”.
     (f) The definition of “Excess Cash Flow” is amended by deleting therefrom
the number “3,500,000” and inserting in lieu thereof the number “4,000,000”.
     (g) The definition of “Fee Letter” is amended by adding after the word “of”
the following: “the Second Amendment to”.
     (h) The definitions of “Interest Payment Date” and “Interest Period” are
amended by inserting after each reference to “Revolving Maturity Date” the
following: “, Multiple Advance Term Maturity Date”;

3



--------------------------------------------------------------------------------



 



     (i) The definition of “Interest Period” is amended by adding after the
words “Revolving Loan Notice” each time they appear the following: “, Multiple
Advance Term Loan Notice”.
     (j) The definitions of “Loan” and “Type” are amended by adding after each
reference to “Term Loan” the following: “, a Multiple Advance Term Loan”.
     (k) The definition of “Notes” is amended by adding after the reference to
“Swing Line Note” the following: “, the Multiple Advance Term Loan Note”.
     (l) The definition of “Outstanding Amount” is amended by inserting after
the words “Swing Line Loans” each time they appear the following: “, Multiple
Advance Term Loans”;
     (m) The definition of “Permitted Acquisition” is amended by deleting the
word “and” immediately before clause (iv) and by adding the following after
clause (iv):
     and (v) if the Acquisition Consideration is greater than $10,000,000, prior
to such acquisition, the Administrative Agent shall have received from the
Borrower a report of an independent geologist, in form and substance reasonably
satisfactory to the Administrative Agent, that shows that there are sufficient
mineable resources to support commercial operations for in excess of 15 years.
     (n) The definition of “Pro Rata Share” is amended by adding after the words
“Revolving Pro Rata Share” the following: “, a Multiple Advance Term Pro Rata
Share”.
     (o) The definition of “Request for a Credit Extension” is amended by
deleting the word “and” before clause (d) and adding the following after clause
(d):
     and (e) with respect to a Multiple Advance Term Borrowing or conversion or
continuation of a Multiple Advance Term Loan Borrowing, a Multiple Advance Term
Loan Notice.
     (p) The definition of “Required Lenders” is amended and restated in its
entirety to read as follows:
     “Required Lenders” means, as of any date of determination, two or more
Lenders having more than 66-2/3% of the Aggregate Commitments or, if the
Commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, two or
more Lenders holding in the aggregate more than 66-2/3% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitments
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; and provided, further, that if there is only one Lender, the
term “Required Lenders” shall mean that Lender.

4



--------------------------------------------------------------------------------



 



     (q) Clause (a) of the definition of “Revolving Maturity Date” is amended by
deleting the reference to “August 25, 2007” and inserting in lieu thereof the
date “October 20, 2010”;
     (r) Clause (a) of the definition of “Term Maturity Date” is amended by
deleting the reference to “August 25, 2009” and inserting in lieu thereof the
date “December 31, 2015”;
     2.2 Amendment to Section 2.02. Section 2.02 is amended by adding
immediately before the word “Closing” the words “Second Amendment” and by
inserting at the end thereof the following:
     Term Loans made on the Second Amendment Closing Date are made, in part, in
renewal, extension and rearrangement, and not in novation or discharge, of Loans
made on the Closing Date.
     2.3 Amendment to Article II. Article II is amended by adding thereto a new
section reading as follows:
     Section 2.02A Multiple Advance Term Loans. Subject to the terms and
conditions set forth herein, each Lender severally agrees, from the Second
Amendment Closing Date until the Multiple Advance Term Funding Termination Date,
to make loans (the “Multiple Advance Term Loans”) to the Borrower, in one or
more advances on a Business Day in an amount equal to such Lender’s Multiple
Advance Term Pro Rata Share of each Multiple Advance Term Loan Borrowing;
provided that (i) the aggregate amount of the Multiple Advance Term Loans of
each Lender shall not exceed such Lender’s Multiple Advance Term Commitment, and
(ii) the aggregate amount of the Multiple Advance Term Loan Borrowings made from
the Second Amendment Closing Date until the Multiple Advance Funding Termination
Date shall not exceed the Aggregate Multiple Advance Term Commitments. Amounts
repaid on Multiple Advance Term Loans may not be reborrowed.
     2.4 Amendment to Section 2.03. Section 2.03 is amended by adding after each
reference to “Revolving Loan Notice” (other than the reference in the proviso in
the last sentence of Section 2.03(b)) the following: “, a Multiple Advance Term
Loan Notice” and by adding after each reference to “Revolving Pro Rata Share”
the following: “, Multiple Advance Term Pro Rata Share”.
     2.5 Amendment to Section 2.03(e). Section 2.03(e) is amended by adding the
following after the words “Revolving Loans”: “, six with respect to Multiple
Advance Term Loans”.
     2.6 Amendment to Section 2.06(a). Section 2.06(a) is amended by adding
after each reference to the words “Revolving Loans” the following: “, Multiple
Advance Term Loans”.
     2.7 Amendment to Section 2.06(f). Section 2.06(f) is amended by adding
after the words “Term Loan” each time they appear the following: “and Multiple
Advance Term Loans”.

5



--------------------------------------------------------------------------------



 



     2.8 Amendment to Section 2.08. Clause (c) of Section 2.8 is deleted
therefrom and the following substituted in its entirety therefor:
     (c) To the extent not otherwise required to be paid earlier as provided
herein, the Borrower shall repay the principal of the Term Loans in thirty-nine
(39) consecutive principal installments of $833,333.33, such payments being due
on each Quarterly Payment Date commencing March 31, 2006, and the remaining
principal balance being due on the Term Maturity Date, subject to reduction
after taking into account any prepayment of the Term Loans pursuant to
Section 2.06.
     (d) To the extent not otherwise required to be paid earlier as provided
herein, the Borrower shall repay the principal of the Multiple Advance Term Loan
in thirty-five (35) consecutive principal installments with each installment to
be equal to 1/48th of the principal outstanding thereon on January 1, 2007, such
payments to be due on each Quarterly Payment Date beginning March 31, 2007, and
any remaining principal being due and payable on the Multiple Advance Maturity
Date subject to reduction after taking into account any prepayment of Multiple
Advance Term Loans pursuant to Section 2.06.
     2.9 Amendment to Section 2.10. Section 2.10 is amended by adding thereto a
new subsection reading as follows:
     ”(c) The Borrower shall pay to the Administrative Agent for the account of
each Lender with a Multiple Advance Term Commitment in accordance with its
Multiple Advance Pro Rata Share, a commitment fee (the “Multiple Advance Term
Commitment Fee”) equal to the Applicable Rate times the actual daily amount by
which the Aggregate Multiple Advance Term Commitments on such day exceeds the
aggregate amount of Multiple Advance Term Loan Borrowings made on or prior to
such day. The Multiple Advance Term Commitment Fee shall accrue at all times
through the Multiple Advance Funding Termination Date, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Second Amendment Closing Date, and on the Multiple Advance Funding
Termination Date. The Multiple Advanced Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.”
     2.10 Amendment to Section 2.12. Section 2.12(a) is amended by adding after
the reference to “Revolving Loan Note” the following: “, a Multiple Advance Term
Loan Note”.
     2.11 Amendment to Section 6.14. Section 6.14 is amended by deleting the
references to “September 10, 2005” and inserting in lieu thereof references to
“September 30, 2005”.
     2.12 Amendment to Section 7.11. Clause (b) of Section 7.11 is amended and
restated in its entirety to read as follows:

6



--------------------------------------------------------------------------------



 



     (b) Capital Expenditures in the ordinary course of business not exceeding
(i) $30,000,000 during Fiscal Year 2005, (ii) $30,000,000 during Fiscal Year
2006 and (iii) $8,000,000 during any Fiscal Year after 2006.
     2.13 Amendment to Section 7.14. Clause (a) of Section 7.14 is amended by
adding the following at the end thereof:
     ”, in the case of any Fiscal Quarter ending on or before December 31, 2006,
and 1.5 to 1.0, in the case of any Fiscal Quarter ending on or after March 31,
2007.”
     2.14 Further Amendment to Section 7.14. Clause (b) of Section 7.14 is
amended by deleting the existing table therefrom and substituting therefor the
following table:

      Fiscal Quarters Ending   Maximum Cash Flow Leverage Ratio
Second Amendment Closing Date through June 30, 2006
  4.00 to 1.00
September 30, 2006 through December 31, 2006
  3.75 to 1.00
March 31, 2007 and each Fiscal Quarter thereafter
  3.50 to 1.00

     2.15 Amendment to Section 10.02. Section 10.02(d) is amended by adding
after the reference to “Revolving Loan Notices” the following: “, Multiple
Advance Term Loan Notices”.
     2.16 Amendment to Section 10.06. Section 10.06(b)(ii) is amended by adding
after the reference to “Revolving Commitment” the following: “, its Multiple
Advance Term Loan”.
     2.17 Amendment to Schedules. Each Schedule to the Agreement shall remain as
in effect on the Closing Date, except to the extent set forth on the Schedules
to this Second Amendment.
     2.18 New Schedule. Schedule 2.02A is added to the Agreement in the form
attached to this Amendment.
     2.19 New Exhibits. Exhibits L and M attached to this Second Amendment are
added to the Agreement.
ARTICLE III
Conditions Precedent
     3.1 Conditions. The effectiveness of this Amendment is subject to
satisfaction of the following conditions precedent:

7



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent shall have received executed counterparts of
this Amendment from each party hereto.
     (b) The representations and warranties contained herein and in all other
Loan Documents, as amended hereby, other than those that relate to a specific
date and were true and correct on such date, shall be true and correct as of the
date hereof as if made on the date hereof.
     (c) No Default or Event of Default shall have occurred and be continuing.
     (d) The Administrative Agent shall have received a certified resolution of
the Board of Directors of the Borrower authorizing the execution, delivery and
performance of this Second Amendment, the new Notes and the replacement Notes,
as applicable.
     (e) The Administrative Agent shall have received a duly executed (i) new
Note for each New Lender, (ii) replacement Note for each Lender whose Commitment
is being amended by this Second Amendment, and (iii) new Notes for each Lender
to the extent of increased or new commitments.
     (f) The Administrative Agent shall have received an opinion of the
Borrower’s counsel covering such matters as the Administrative Agent may
reasonably request.
     (g) The Administrative Agent shall have received the fees provided for in
the Fee Letter.
     (h) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
opinions, certificates and instruments as the Administrative Agent shall
reasonably require.
ARTICLE IV
Payments by Lenders; New Lenders
     4.1 On the Second Amendment Closing Date, each Lender shall, to the extent
necessary, make a payment to the Administrative Agent in an amount sufficient,
upon the application of such payments by all Lenders to the reduction of
outstanding Loans held by the Lenders, to cause the principal amount of Loans
outstanding made by each Lender to be in the amount of its Pro Rata Share (after
giving effect to this Second Amendment) of all outstanding Loans.
     4.2 The Borrower hereby irrevocably authorizes each Lender to fund to the
Administrative Agent the payment required to be made pursuant to the immediately
preceding sentence for application to the reduction of the outstanding Loans
held by the other Lenders. If, as a result of the repayment of Loans provided
for in this Article IV, any payment of LIBOR Loans occurs on a day which is not
the last day of the applicable Interest Period, the Borrower will pay to the
Administrative Agent for the benefit of any Lender holding a LIBOR Loan any loss
or cost incurred by such Lender resulting therefrom in accordance with
Section 3.05 of the

8



--------------------------------------------------------------------------------



 



Agreement to the extent a LIBOR Loan is paid on other than the last day of an
Interest Period as a result thereof. On the Second Amendment Closing Date, each
New Lender and each Lender whose Commitment is increased as a result of this
Second Amendment, shall be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty, an undivided participation
in all outstanding Swing Line Loans and L/C Obligations in accordance with its
Pro Rata Share (after giving effect to this Second Amendment).
     4.3 The parties hereto agree that the provisions of Section 10.06 of the
Agreement shall not be applicable to the addition of the New Lenders pursuant to
this Second Amendment. Each New Lender represents and warrants to the
Administrative Agent as follows:
     (a) such New Lender has received a copy of the Agreement and all amendments
thereto, together with copies of the most recent financial statements of the
Borrower delivered pursuant thereto, and it is an Eligible Assignee;
     (b) it has the full power and authority and the legal right to make,
deliver and perform, and has taken all necessary action, to authorize the
execution, delivery and performance of the Agreement and this Second Amendment,
and any and all other documents delivered by it in connection herewith and to
fulfill its obligations under, and to consummate the transactions contemplated
by, this Second Amendment and the other Loan Documents, and no consent or
authorization of, filing with, or other act by or in respect of any Governmental
Authority, is required in connection herewith or therewith;
     (c) under Applicable Laws no Tax will be required to be withheld by the
Administrative Agent or the Borrower with respect to any payments to be made to
such New Lender under any Loan Document, and no tax forms described in
Section 3.01 of the Agreement are required to be delivered by such New Lender;
and
     (d) such New Lender has received and reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Second Amendment and become a party to the
Agreement. Such New Lender has independently and without reliance upon the
Administrative Agent or any other Person, and based on such information as such
New Lender has deemed appropriate, made its own credit analysis and decision to
enter into this Second Amendment and become a party to the Agreement. Such New
Lender will, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement.
ARTICLE V
Ratifications, Representations and Warranties
     5.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the

9



--------------------------------------------------------------------------------



 



Agreement are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Lenders and the Administrative Agent agree that the
Agreement as amended hereby shall continue to be legal, valid, binding and
enforceable in accordance with its terms.
     5.2 Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (i) the execution,
delivery and performance of this Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of the Borrower and will not violate the
articles of incorporation or bylaws of the Borrower, (ii) the representations
and warranties contained in the Agreement, as amended hereby, and any other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof (excluding, however, representations and warranties that
relate to a specific date and were true and correct on such date), (iii) no
Default or Event of Default has occurred and is continuing, and (iv) the
Borrower is in full compliance with all covenants and agreements contained in
the Agreement as amended hereby.
ARTICLE VI
Miscellaneous
     6.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents, and no
investigation by the Agent or the Lenders or any closing shall affect the
representations and warranties or the right of the Agent and the Lenders to rely
upon them.
     6.2 Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
     6.3 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.4 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of each Lender, the Administrative Agent and the Borrower and
their respective successors and assigns, except the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender.
     6.5 Effect of Waiver. No consent or waiver, express or implied, by the
Agent or any Bank to or for any breach of or deviation from any covenant,
condition or duty by the Borrower

10



--------------------------------------------------------------------------------



 



shall be deemed a consent or waiver to or of any other breach of the same or any
other covenant, condition or duty.
     6.6 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.7 Non-Application of Chapter 346 of Texas Finance Code. The provisions of
Chapter 346 of the Texas Finance Code are specifically declared by the parties
not to be applicable to the Agreement, this Amendment or any of the Loan
Documents.
     6.8 Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).
     6.9 Guarantor’s Acknowledgment. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this Amendment or any of the
provisions contemplated herein and (ii) cover the Aggregate Commitments as
increased by this Amendment, (c) ratifies and confirms its obligations under its
Guaranty, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, its Guaranty.
     6.10 Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
     6.11 Governing Law; Binding Effect. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.
     6.12 ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS
AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY
THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND

11



--------------------------------------------------------------------------------



 



UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

12



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

            BORROWER:

UNITED STATES LIME & MINERALS, INC.
      By:   /s/ M. Michael Owens         M. Michael Owens        Vice President
and Chief Financial Officer     

            WELLS FARGO BANK, N.A., as Administrative
Agent and a Lender
      By:   /s/ Ralph C. Hamm III         Ralph C. Hamm III        Vice
President     

            NATIONAL CITY BANK, as a Lender
      By:   /s/ Kenneth S. Jamison         Kenneth S. Jamison        Vice
President     

13



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED AND AGREED TO:


ARKANSAS LIME COMPANY
      By:   /s/ M. Michael Owens         M. Michael Owens        Vice President
and Chief Financial Officer     

            COLORADO LIME COMPANY
      By:   /s/ M. Michael Owens         M. Michael Owens        Vice President
and Chief Financial Officer     

            TEXAS LIME COMPANY
      By:   /s/ M. Michael Owens         M. Michael Owens        Vice President
and Chief Financial Officer     

            U.S. LIME COMPANY – HOUSTON
      By:   /s/ M. Michael Owens         M. Michael Owens        Vice President
and Chief Financial Officer     

14



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
REVOLVING COMMITMENTS
AND REVOLVING PRO RATA SHARES

                              Revolving   Lender   Revolving Commitment     Pro
Rata Share  
Wells Fargo Bank, N.A.
  $ 20,000,000       66-2/3 %
 
               
National City Bank
  $ 10,000,000       33-1/3 %
 
               
Total
  $ 30,000,000       100.000000000 %

Schedule 2.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02
TERM COMMITMENTS
AND TERM PRO RATA SHARES

                              Term   Lender   Term Commitment     Pro Rata Share
 
Wells Fargo Bank, N.A.
  $ 26,666,666.67       66-2/3 %
 
               
National City Bank
  $ 13,333,333.33       33-1/3 %
 
               
Total
  $ 40,000,000.00       100.000000000 %

Schedule 2.02

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02A
MULTIPLE ADVANCE TERM COMMITMENTS AND
MULTIPLE ADVANCE TERM PRO RATA SHARES

                      Multiple Advance Term     Multiple Advance Term   Lender  
Commitments     Pro Rata Shares  
Wells Fargo Bank, N.A.
  $ 13,333,333.33       66-2/3 %
 
               
National City Bank
  $ 6,666,666.67       33-1/3 %
 
               
Total
  $ 20,000,000.00       100.000000000 %

Schedule 2.02A

 